UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtAugust 14, 2009, the Registrant had8,764,615 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULT UPON SENIOR SECURITIES 29 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 29 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - June 30, 2009and December 31, 2008 4 Unaudited Consolidated Statements of Operations - Three and Six Months Ended June 30, 2009 and 2008 5 Unaudited Consolidated Statements of Cash Flows - Six Months Ended June 30, 2009 and 2008 6 Notes to Unaudited Consolidated Financial Statements 8 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) June 30, 2009 December 31, 2008 Assets Current assets: Cash and cash equivalents $ 2,057,339 $ 3,114,575 Certificate of deposit 2,765,000 4,315,000 Trading securities 643,937 718,442 Accounts receivable, less allowance for doubtful accounts of $149,071 and $138,217, respectively 4,392,475 4,956,941 Current portion of notes receivable 4,640,194 4,392,211 Accounts and notes receivable from related parties 320,545 98,606 Inventories 5,633,120 3,889,052 Real estate held for sale 2,449,066 2,449,066 Deposits forpipe inventorypurchases 1,275,737 2,221,932 Prepaid expenses and other current assets 393,497 205,096 Total current assets 24,570,910 26,360,921 Long-term notes receivable, less current portion 77,703 95,522 Property and equipment, net of accumulateddepreciation and amortization 7,537,135 7,769,833 Goodwill 674,539 674,539 Intangible assets, net of amortization 664,645 717,817 Other assets 148,690 359,312 Total assets $ 33,673,622 $ 35,977,944 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 3,055,302 $ 2,395,721 Short-term notes payable 283,047 1,213,332 Current installments of long-term capital lease obligations 76,614 71,680 Current installments of long-term debt 3,889,807 4,484,161 Total current liabilities 7,304,770 8,164,894 Long-term debt, less current installments 9,738,401 9,653,598 Long-term capital lease obligations, less current installments 127,227 166,762 Total liabilities 17,170,398 17,985,254 Commitments and contingencies - - Equity: Preferred stock, $0.001 par value, 1,000,000 authorized: none issued - - Common stock, $0.001 par value, 50,000,000 authorized: 8,763,771 and 8,738,771 shares issued, respectively 8,489,715 and8,676,461 shares outstanding, respectively 8,489 8,676 Additional paid-in capital 33,105,187 33,063,750 Accumulated deficit (17,957,145 ) (16,911,758 ) Less treasury stock, at cost 274,056and 62,310 shares, respectively (446,226 ) (253,551 ) Total American International Industries, Inc.equity 14,710,305 15,907,117 Noncontrolling interest 1,792,919 2,085,573 Total equity 16,503,224 17,992,690 Total liabilities and equity $ 33,673,622 $ 35,977,944 The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 4 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended SixMonths Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Revenues $ 6,232,115 $ 7,075,290 $ 12,427,129 $ 10,586,195 Costs and expenses: Cost of sales 4,004,522 4,282,658 7,998,524 6,407,407 Selling, general and administrative 2,746,616 2,425,927 5,399,702 5,238,927 Total operating expenses 6,751,138 6,708,585 13,398,226 11,646,334 Operating profit (loss) (519,023 ) 366,705 (971,097 ) (1,060,139 ) Other income (expenses): Interest and dividend income 111,136 156,883 242,575 333,333 Delta lawsuit settlement - (1,450,000 ) - (1,450,000 ) Realized gains (losses) on the sale of trading securities (266,289 ) 26,566 (349,231 ) 71,139 Unrealized gains (losses) on trading securities 302,060 (1,277,131 ) 398,874 (2,653,670 ) Interest expense (263,672 ) (297,462 ) (482,279 ) (410,492 ) Texas Emissions Reduction Plan Grant - - - 57,589 Gain on property dividend distribution - 2,945,133 - 2,945,133 Other income 3,201 4,665 198,347 26,103 Total other income (expense) (113,564 ) 108,654 8,286 (1,080,865 ) Income (loss) before income tax (632,587 ) 475,359 (962,811 ) (2,141,004 ) Income tax expense (benefit) 12,546 (88,572 ) 25,230 (74,440 ) Income(loss) from continuing operations, net of income taxes (645,133 ) 563,931 (988,041 ) (2,066,564 ) Loss from discontinued operations, net of income taxes (350,000 ) (678,050 ) (350,000 ) (1,476,609 ) Net loss (995,133 ) (114,119 ) (1,338,041 ) (3,543,173 ) Net income attributable to the noncontrolling interest 142,885 290,384 292,654 538,626 Net income (loss) attributable to American International Industries, Inc. $ (852,248 ) $ 176,265 $ (1,045,387 ) $ (3,004,547 ) Net income (loss) per common share - basic and diluted: Continuing operations $ (0.06 ) $ 0.12 $ (0.08 ) $ (0.21 ) Discontinued operations $ (0.04 ) $ (0.10 ) $ (0.04 ) $ (0.21 ) Total $ (0.10 ) $ 0.02 $ (0.12 ) $ (0.42 ) Weighted average common shares - basic and diluted 8,530,865 7,135,012 8,609,530 7,123,635 The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2009 2008 Cash flows from operating activities: Net loss $ (1,338,041 ) $ (3,543,173 ) Loss from discontinued operations (350,000 ) (1,476,609 ) Loss from continuing operations (988,041 ) (2,066,564 ) Adjustments to reconcile net loss from continuing operationsto net cash used in operating activities from continuing operations: Property dividend distribution gain - (2,945,133 ) Delta lawsuit settlement - 1,450,000 Depreciation and amortization 591,485 237,399 Share-based compensation 41,250 253,624 Realized (gains) losses on the sale of trading securities 349,231 (71,139 ) Unrealized (gains) losses ontrading securities (398,874 ) 2,653,670 Texas Emissions Reduction Plan Grant - (57,589 ) Change in operating assets and liabilities: Accounts receivable 564,466 (563,564 ) Trading securities 124,148 (95,289 ) Inventories (797,874 ) (464,076 ) Prepaid expenses and other current assets (188,401 ) (1,196,578 ) Other assets 38,830 9,861 Accounts payable and accrued expenses 659,580 241,337 Net cash used in operating activities from continuing operations (4,200 ) (2,614,041 ) Cash flows from investing activities from continuing operations: Purchase of property and equipment (133,821 ) (142,194 ) Proceeds from sale of drilling rigs - 200,000 Investment in rigs held for sale - (14,123 ) Redemption of certificate of deposit 4,000,000 3,600,000 Investment in certificate of deposit (2,450,000 ) (3,415,421 ) Purchase of note receivable from bank (300,000 ) - Issuance of note receivable - (225,000 ) Proceeds from notes receivable 69,836 121,520 Loans to related parties (221,939 ) (80,000 ) Net cash provided byinvesting activities from continuing operations 964,076 44,782 Cash flows from financing activities from continuing operations: Principal payments under capital lease obligations (34,600 ) - Proceeds from issuance of debt 283,851 2,117,663 Payments on margin loans - (107,795 ) Dividend distribution to Delta's noncontrolling interest owners - (235,200 ) Net borrowings (repayments) under lines of credit agreements and short-term notes (28,382 ) 1,427,000 Principal payments ondebt (1,695,306 ) (652,380 ) Payments for acquisition of treasury stock (192,675 ) (19,790 ) Net cash provided by(used in) financing activities from continuing operations (1,667,112 ) 2,529,498 Back to Table of Contents 6 Six Months Ended June 30, 2009 2008 Net decrease in cash and cash equivalents from continuing operations $ (707,236 ) $ (39,761 ) Net decrease in cash and cash equivalents from discontinued operations (350,000 ) - Cash and cash equivalents at beginning of period from continuing operations 3,114,575 2,293,795 Cash and cash equivalents at end of period from continuing operations $ 2,057,339 $ 2,254,034 Discontinued operations: Net cash used in operating activities $ - $ (1,230,540 ) Net cash used in investing activities - (197,676 ) Net cashused infinancing activities - (64,324 ) Net decrease in cash and cash equivalents from discontinued operations - (1,492,540 ) Cash and cash equivalents at beginning of period from discontinued operations - 1,597,361 Cash and cash equivalents at end of period from discontinued operations $ - $ 104,821 Supplemental schedule of cash flow information: Interest paid $ 494,059 $ 423,651 Taxes paid $ - $ 6,361 Non-cash transactions from discontinued operations: Acquisition of fixed assets under capital lease obligations $ - $ 203,516 The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 7 American International Industries, Inc. Notes to Unaudited Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies The accompanying unaudited interim consolidatedfinancial statements of American International Industries, Inc. (“American”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in American's latest Annual Report filed with the SEC on Form 10-K for the year ended December 31, 2008. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted. Organization, Ownership and Business American International Industries, Inc. ("American"), a Nevada corporation, operates as a diversified holding company with a number of wholly-owned subsidiaries and one majority-owned subsidiary.American is a diversified corporation with interests in industrial/commercial companies and an oil and gas service business. American's business strategy is to acquire controlling equity interests in businesses that it considers undervalued. American's management takes an active role in providing its subsidiaries with access to capital, leveraging synergies and providing management expertise in order to improve its subsidiaries' growth. Principles of Consolidation The consolidated financial statements include the accounts of American and its wholly-owned subsidiaries, Northeastern Plastics, Inc. and Shumate Energy Technologies, Inc., and its majority owned subsidiary, Delta Seaboard Well Service, Inc. All significant intercompany transactions and balances have been eliminated in consolidation. Certain reclassifications have been made to amounts in prior periods to conform with the current period presentation. All reclassifications have been applied consistently to the periods presented. Revenue Recognition Revenue is recognized when the earning process is completed, the risks and rewards of ownership have transferred to the customer, which is generally the same day as delivery or shipment of the product, the price to the buyer is fixed or determinable, and collection is reasonably assured. Delta receives purchase orders for all of its service work and related pipe sales. All sales are recorded when the work is completed or when the pipe is sold. SET receives purchase orders for machining of oil field drilling parts, components and tools. Customers have the right to inspection and acceptance for generally up to five days after taking delivery. Returns are not accepted due to the custom specifications of each product, but rework on items is necessary if the product was not within the original order specifications.
